           Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 1 of 20




UNITED STATES DISTRICT COURT
NORTHERN DISTRICT OF NEW YORK
____________________________________

JOSH C.,

                                     Plaintiff,
           v.                                                             5:19-CV-492
                                                                             (DJS)
ANDREW M. SAUL, Commissioner of
Social Security,

                      Defendant.
____________________________________

APPEARANCES:                                                     OF COUNSEL:

CONBOY, McKAY, BACHMAN                                           PETER L. WALTON, ESQ.
& KENDALL, LLP
Attorney for Plaintiff
407 Sherman Street
Watertown, New York 13601

U.S. SOCIAL SECURITY ADMIN.                                      KEVIN M. PARRINGTON, ESQ.
OFFICE OF REG’L GEN. COUNSEL
Attorney for Defendant
J.F.K. Federal Building - Room 625
Boston, MA 02203

DANIEL J. STEWART
United States Magistrate Judge

                         MEMORANDUM-DECISION AND ORDER 1

         Plaintiff brought this action pursuant to 42 U.S.C. § 405(g) seeking review of a

decision by the Commissioner of Social Security that Plaintiff was not disabled for



1
 Upon Plaintiff’s consent, the United States’ general consent, and in accordance with this District’s General Order
18, this matter has been referred to the undersigned to exercise full jurisdiction pursuant to 28 U.S.C. § 636(c) and
Federal Rule of Civil Procedure 73. See Dkt. No. 4 & General Order 18.
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 2 of 20




purposes of disability insurance benefits. Dkt. No. 1. Currently before the Court are

Plaintiff’s Motion for Judgment on the Pleadings and Defendant’s Motion for Judgment

on the Pleadings. Dkt. Nos. 7 & 11. For the reasons set forth below, Plaintiff’s Motion

for Judgment on the Pleadings is granted and Defendant’s Motion for Judgment on the

Pleadings is denied. The Commissioner’s decision denying Plaintiff disability benefits

is reversed and the matter is remanded for further proceedings.

                           I. RELEVANT BACKGROUND

                                A. Factual Background

       Plaintiff was born in 1982, making him 36 years old on the date of the ALJ’s

decision. Dkt. No. 6, Admin. Tr. (“Tr.”) at p. 45. Plaintiff attended a two-year college

and graduated with an associate degree in humanities and social science. Id. His prior

employment included work as a movie theater attendant, office cleaner, and most

recently, as a file clerk in a county land records office. Tr. at pp. 48-50, 209. Plaintiff

alleges disability based upon migraine headaches, osteoporosis, depression, anxiety, and

obsessive-compulsive disorder. Tr. at p. 166.

                                B. Procedural History

       Plaintiff applied for disability insurance benefits on March 11, 2016. Tr. at p. 70.

He alleged a disability onset date of September 1, 2009. Tr. at p. 163. Plaintiff’s

application was initially denied on May 12, 2016, after which he timely requested a

hearing before an Administrative Law Judge (“ALJ”). Tr. at pp. 70-76 & 86-87.

Plaintiff appeared at a hearing before ALJ Sherry L. Schallner on April 16, 2018, at
                                            2
         Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 3 of 20




which he and a vocational expert (“VE”) testified. Tr. at pp. 38-69. On June 21, 2018,

the ALJ issued a written decision finding Plaintiff was not disabled under the Social

Security Act. Tr. at pp. 7-24. On March 8, 2019, the Appeals Council denied Plaintiff’s

request for review, making the ALJ’s decision the final decision of the Commissioner.

Tr. at pp. 1-6.

                                C. The ALJ’s Decision

       In her decision, the ALJ made the following findings of fact and conclusions of

law. First, the ALJ found that Plaintiff last met the insured status requirements on June

30, 2014, and had not engaged in substantial gainful activity from his alleged onset date

of September 1, 2009 through his date last insured. Tr. at p. 12. Second, the ALJ found

that Plaintiff had the following severe impairments: headaches, depression, anxiety, and

obsessive-compulsive disorder. Tr. at p. 13. Third, the ALJ found that Plaintiff does

not have an impairment or combination of impairments that meets or medically equals

one of the listed impairments in 20 C.F.R. § 404, Subpart P, App. 1 (the “Listings”). Id.

Fourth, the ALJ found that Plaintiff had the residual functional capacity (“RFC”)

through the date last insured to perform light work except:

      he must avoid concentrated exposure to bright lights and loud noise; [he can]
      frequently climb ramps and stairs; frequently balance, stoop, kneel, crouch,
      and crawl; never climb ladders, ropes, or scaffolds; he must avoid work at
      unprotected heights and unprotected mechanical parts; he can understand,
      remember, and carry out simple instructions and make simple work-related
      decisions; interact occasionally with supervisors and coworkers, but he can
      only have incidental interaction with the public; he can perform no tandem
      or team tasks; and he can perform no production-paced work with strict
      production quotas.
                                           3
         Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 4 of 20




Tr. at p. 15. Fifth, the ALJ found that Plaintiff was unable to perform any past relevant

work through the date last insured. Tr. at p. 18. Sixth, the ALJ found that Plaintiff was

in the “younger individual age” category, has at least a high school education, and is

able to communicate in English. Id. Seventh, the ALJ found that there was work

existing in significant numbers in the national economy that Plaintiff could have

performed through the date last insured. Tr. at pp. 18-19. The ALJ, therefore, concluded

that Plaintiff is not disabled. Tr. at pp. 19-20.

                                D. The Parties’ Positions

       Plaintiff makes three arguments in support of reversal. First, he argues that the

ALJ failed to properly evaluate the medical opinion evidence, and in particular, failed

to properly assign controlling weight to the opinions of two of Plaintiff’s treating

psychiatrists. Dkt. No. 7, Pl.’s Mem. of Law at pp. 6-11. Second, Plaintiff argues that

the ALJ failed to properly evaluate Plaintiff’s credibility and assess his subjective

allegations regarding his functional limitations arising from pain and other symptoms.

Id. at pp. 11-14. Finally, Plaintiff contends that these errors resulted in an erroneous

RFC determination. Id. at p. 14-16.

       Defendant counters that the ALJ properly evaluated the record evidence and that

her determination is supported by substantial evidence. See generally Dkt. No. 11,

Def.’s Mem. of Law. Specifically, he contends that the ALJ properly weighed the

opinions in the record. Id. at pp. 4-16. Next, Defendant contends that substantial

                                              4
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 5 of 20




evidence supports the ALJ’s treatment of Plaintiff’s subjective claims. Id. at pp. 17-18.

Finally, Defendant submits that the RFC was supported by substantial evidence. Id. at

pp. 18-19.

                       II. RELEVANT LEGAL STANDARDS

                                A. Standard of Review

       A court reviewing a denial of disability benefits may not determine de novo

whether an individual is disabled. 42 U.S.C. § 405(g); Wagner v. Sec’y of Health &

Human Servs., 906 F.2d 856, 860 (2d Cir. 1990).            Rather, the Commissioner’s

determination will be reversed only if the correct legal standards were not applied, or it

was not supported by substantial evidence. See Johnson v. Bowen, 817 F.2d 983, 986

(2d Cir. 1987) (“Where there is a reasonable basis for doubt whether the ALJ applied

correct legal principles, application of the substantial evidence standard to uphold a

finding of no disability creates an unacceptable risk that a claimant will be deprived of

the right to have her disability determination made according to the correct legal

principles.”); accord Grey v. Heckler, 721 F.2d 41, 46 (2d Cir. 1983), Marcus v.

Califano, 615 F.2d 23, 27 (2d Cir. 1979). “Substantial evidence” is evidence that

amounts to “more than a mere scintilla,” and has been defined as “such relevant evidence

as a reasonable mind might accept as adequate to support a conclusion.” Richardson v.

Perales, 402 U.S. 389, 401 (1971). Where evidence is deemed susceptible to more than

one rational interpretation, the Commissioner’s conclusion must be upheld. Rutherford

v. Schweiker, 685 F.2d 60, 62 (2d Cir. 1982).
                                            5
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 6 of 20




       “To determine on appeal whether the ALJ’s findings are supported by substantial

evidence, a reviewing court considers the whole record, examining evidence from both

sides, because an analysis of the substantiality of the evidence must also include that

which detracts from its weight.” Williams v. Bowen, 859 F.2d 255, 258 (2d Cir. 1988).

If supported by substantial evidence, the Commissioner’s finding must be sustained

“even where substantial evidence may support the plaintiff’s position and despite that

the court’s independent analysis of the evidence may differ from the [Commissioner’s].”

Rosado v. Sullivan, 805 F. Supp. 147, 153 (S.D.N.Y. 1992). In other words, this Court

must afford the Commissioner’s determination considerable deference, and may not

substitute “its own judgment for that of the [Commissioner], even if it might justifiably

have reached a different result upon a de novo review.” Valente v. Sec’y of Health &

Human Servs., 733 F.2d 1037, 1041 (2d Cir. 1984).

                         B. Standard to Determine Disability

       The Commissioner has established a five-step evaluation process to determine

whether an individual is disabled as defined by the Social Security Act. 20 C.F.R. §§

404.1520, 416.920. The Supreme Court has recognized the validity of this sequential

evaluation process. Bowen v. Yuckert, 482 U.S. 137, 140-42 (1987). The five-step

process is as follows:

       First, the [Commissioner] considers whether the claimant is currently
       engaged in substantial gainful activity. If he is not, the [Commissioner]
       next considers whether the claimant has a “severe impairment” which
       significantly limits his physical or mental ability to do basic work
       activities. If the claimant suffers such an impairment, the third inquiry is
                                            6
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 7 of 20




       whether, based solely on medical evidence, the claimant has an
       impairment which is listed in Appendix 1 of the regulations. If the
       claimant has such an impairment, the [Commissioner] will consider him
       disabled without considering vocational factors such as age, education,
       and work experience; the [Commissioner] presumes that a claimant who
       is afflicted with a “listed” impairment is unable to perform substantial
       gainful activity. Assuming the claimant does not have a listed impairment,
       the fourth inquiry is whether, despite the claimant’s severe impairment, he
       has the residual functional capacity to perform his past work. Finally, if
       the claimant is unable to perform his past work, the [Commissioner] then
       determines whether there is other work which the claimant could perform.
       Under the cases previously discussed, the claimant bears the burden of
       proof as to the first four steps, while the [Commissioner] must prove the
       final one.

Berry v. Schweiker, 675 F.2d 464, 467 (2d Cir. 1982); accord McIntyre v. Colvin, 758

F.3d 146, 150 (2d Cir. 2014). “If at any step a finding of disability or non-disability can

be made, the SSA will not review the claim further.” Barnhart v. Thompson, 540 U.S.

20, 24 (2003).

                                     III. ANALYSIS

       Plaintiff contends that the ALJ improperly evaluated the medical opinion

evidence and Plaintiff’s subjective complaints regarding his functional limitations,

resulting in an inaccurate RFC determination that overstated Plaintiff’s physical and

mental abilities. The Court agrees with Plaintiff with respect to the ALJ’s evaluation of

the medical opinions, but concludes that the ALJ’s evaluation of Plaintiff’s subjective

complaints were proper and supported in the record. The matter is, therefore, remanded

for further proceedings, specifically a more complete evaluation of the medical opinions,

as explained in more detail below.

                                            7
           Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 8 of 20




                             A. Evaluation of Medical Opinion Evidence

         With respect to Plaintiff’s RFC, the ALJ’s decision discusses three opinions:

treating psychiatrist opinions from Dr. Jeffrey Aronowitz and Dr. Lawrence Littell, and

an opinion regarding Plaintiff’s migraine headaches from Physician’s Assistant (“PA”)

Lisa Trickey. Tr. at pp. 17-18. Plaintiff contends that the ALJ should have assigned

greater weight to all of these opinions, and controlling weight to the opinions of the

treating psychiatrists. 2

                            1. Opinions of Doctors Aronowitz and Littell

         Pursuant to the “treating physician rule” set out in 20 C.F.R. § 404.1527(c), “the

opinion of a claimant’s treating physician as to the nature and severity of the impairment

is given ‘controlling weight’ so long as it is ‘well-supported by medically acceptable

clinical and laboratory diagnostic techniques and is not inconsistent with the other

substantial evidence in the case record.’” Greek v. Colvin, 802 F.3d 370, 375 (2d Cir.

2015) (quoting Burgess v. Astrue, 537 F.3d 117, 128 (2d Cir. 2008)). However, “the

opinion of the treating physician is not afforded controlling weight where . . . the treating

physician issued opinions that are not consistent with other substantial evidence in the

record, such as the opinions of other medical experts.” Halloran v. Barnhart, 362 F.3d

28, 32 (2d Cir. 2004).


2
 For claims filed on or after March 27, 2017, a new set of regulations apply. These new regulations do “not defer
or give any specific evidentiary weight, including controlling weight, to any medical opinion(s).” 20 C.F.R. §
416.920c(a). But since Plaintiff filed his claim on March 11, 2016, the treating physician rule applies. See Claudio
v. Berryhill, 2018 WL 3455409 at *3 n.2 (D. Conn. July 18, 2018) (“Since [the plaintiff] filed her claim before
March 27, 2017, I apply the treating physician rule under the earlier regulations.”).
                                                         8
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 9 of 20




       In deciding how much weight to afford the opinion of a treating physician, the

ALJ must “‘explicitly consider, inter alia: (1) the frequency, length, nature, and extent

of treatment; (2) the amount of medical evidence supporting the opinion; (3) the

consistency of the opinion with the remaining medical evidence; and (4) whether the

physician is a specialist.’” Greek v. Colvin, 802 F.3d at 375 (quoting Selian v. Astrue,

708 F.3d 409, 418 (2d Cir. 2013)). However, where the ALJ’s reasoning and adherence

to the regulation is clear, and it is obvious that the “substance of the treating physician

rule was not traversed,” no “slavish recitation of each and every factor” of 20 C.F.R. §

404.1527 is required. Atwater v. Astrue, 512 Fed. Appx. 67, 70 (2d Cir. 2013) (citing

Halloran v. Barnhart, 362 F.3d at 31-32). The factors for considering opinions from

non-treating medical sources are the same as those for assessing treating sources, with

the consideration of whether the source examined the claimant replacing the

consideration of the treatment relationship between the source and the claimant. 20

C.F.R. §§ 404.1527(c)(1)-(6).

       Based upon the available record, Dr. Aronowitz had treated Plaintiff from

September 2008 through July 2016. Tr. at pp. 223, 378. Plaintiff testified that he chose

to end his treatment relationship with Dr. Aronowitz because he felt that he was no

longer making progress. Tr. at pp. 63, 378. On June 28, 2016, Dr. Aronowitz completed

a check-box form entitled “Medical Source Statement of Ability to Do Work-Related

Activities (Mental).” Tr. at pp. 374-376. He opined that Plaintiff had marked limitations

in his ability to interact appropriately with the public, supervisors, or co-workers, and in
                                             9
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 10 of 20




his ability to respond appropriately to usual work situations and to changes in a routine

work setting. Tr. at p. 375. Dr. Aronowitz also opined that Plaintiff had moderate

limitations in his ability to understand, remember, and carry out complex instructions,

and his ability to make judgments on complex work-related decisions. Tr. at p. 374. He

found no limitations in Plaintiff’s ability to understand, remember, and carry out simple

instructions, or his ability to make judgments on simple work-related decisions. Id. Dr.

Aronowitz stated that his opinion reflected Plaintiff’s condition since “Summer 2009.”

Tr. at p. 375. The form included minimal narrative description to support this opinion,

but Dr. Aronowitz noted that Plaintiff showed “mild short term memory deficits,”

“significant anxiety and avoidance in public” and when working with others, and that

Plaintiff “requires breaks during acute anxiety attacks.” Tr. at pp. 374-375.

       The ALJ assigned “some weight” to Dr. Aronowitz’s opinion. Tr. at p. 17. In

doing so, the ALJ noted that Dr. Aronowitz’s opinion was issued after the date last

insured, but that the psychiatrist’s treatment relationship with Plaintiff had taken place

prior to the date last insured. Id. The ALJ also compared Dr. Aronowitz’s opinion to

his treatment notes, and found that portions of the opinion were consistent with the

contemporaneous description of Plaintiff’s “drops of cognitive ability, short term

memory deficits, anhedonia, and poor motivation,” along with his documented social

difficulties and depressed mood. Tr. at pp. 17, 231, 234.

       Plaintiff began treatment with Dr. Littell and his staff in August 2016. Tr. at p.

398. Dr. Littell completed the check-box “Medical Source Statement of Ability to Do
                                           10
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 11 of 20




Work-Related Activities (Mental)” on March 8, 2017. Tr. at pp. 431-433. He opined

that Plaintiff had marked limitations in his ability to understand and carry out complex

instructions, and in his ability to make judgments on complex work-related decisions.

Tr. at p. 431. He further opined that Plaintiff had marked limitations in his ability to

interact with the public, supervisors, or co-workers, and in his ability to respond

appropriately to usual work situations and to changes in a routine work setting. Tr. at

p. 432. In Dr. Littell’s opinion, Plaintiff also had mild limitations in his ability to

understand, remember, and carry out simple instructions, and moderate limitations in

his ability to make judgments on simple work-related decisions. Tr. at p. 431. All

limitations described by Dr. Littell dated back to at least August 1, 2016. Tr. at p. 432.

According to the limited narrative, Dr. Littell based his opinion on psychotherapy

sessions and medication management sessions with Plaintiff. Id. The ALJ assigned

“little weight” to Dr. Littell’s opinion and pointed out that his treatment relationship

with Plaintiff did not begin until after the date last insured. Tr. at pp. 17, 398.

       After careful review, this court concludes that the ALJ articulated a number of

valid reasons for affording less weight to the opinions of Plaintiff’s treating doctors, but

that her overall consideration of those opinions failed to satisfy the requirements of the

treating physician rule.

       In Estrella v. Berryhill, the Second Circuit recently addressed an ALJ’s failure to

“explicitly” apply the regulatory factors discussed in Greek when assigning weight to a

treating physician’s opinion. 925 F.3d 90 (2d Cir. 2019). In Estrella, the Court
                                             11
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 12 of 20




explained that such a failure is a procedural error and remand is appropriate “[i]f ‘the

Commissioner has not [otherwise] provided ‘good reasons’ [for its weight

assignment][.]’” 925 F.3d at 96 (alteration in original) (quoting Halloran v. Barnhart,

362 F.3d at 32). The Court further clarified that “[i]f, however, ‘a searching review of

the record’ assures us ‘that the substance of the treating physician rule was not

traversed,’ we will affirm.” Estrella v. Berryhill, 925 F.3d at 96 (quoting Halloran v.

Barnhart, 362 F.3d at 32). The Court also noted the question of “whether ‘a searching

review of the record . . . assure[s us] . . . that the substance of the . . . rule was not

traversed’” is “whether the record otherwise provides ‘good reasons’ for assigning ‘little

weight’ to [the treating psychiatrist’s] opinion.” Id.

       The Second Circuit recently reiterated its Estrella findings in Ferraro v. Saul,

indicating that the ALJ did not explicitly consider the frequency, length, nature, and

extent of treatment that the claimant had with his treating physicians, did not otherwise

provide “good reasons” for assigning reduced weight to the opinions of those physicians,

and a searching review of the record did not assure the Court that the substance of the

treating physician rule was not traversed. 2020 WL 1189399, at *2-3 (2d Cir. Mar. 12,

2020). The Court in Ferraro also indicated that “merely acknowledging the existence

of treatment relationships is not the same as explicitly considering ‘the frequency,

length, nature, and extent of treatment.’” Id. at *2.

       In this case, the ALJ focused on several relevant factors. For example, the check-

box form utilized in each of the opinions limited their usefulness. “[C]ourts have
                                            12
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 13 of 20




routinely recognized the failure to provide a requested narrative explanation on a check

box form as a legitimate reason for affording a treating source opinion limited weight.”

See, e.g., Z.J.F. by Conkling v. Comm'r of Soc. Sec., 2018 WL 1115516, at *6 (N.D.N.Y.

Feb. 27, 2018) (citing Camille v. Colvin, 652 Fed. Appx. 25, 27 (2d Cir. 2016)); Jones

v. Comm’r of Soc. Sec., 2016 WL 11477508, at *10 (N.D.N.Y. Aug. 8, 2016), report

and recommendation adopted sub nom., Jones v. Colvin, 2016 WL 4991605 (N.D.N.Y.

Sept. 19, 2016). The timing of the opinion is also a valid issue raised by the ALJ,

particularly in the case of Dr. Littell, who did not treat Plaintiff prior to the date last

insured. See Murphy v. Comm’r of Soc. Sec., 2017 WL 8895352, at *9 (N.D.N.Y. Oct.

24, 2017) (finding that ALJ “properly noted the timing” of physician’s opinions where

the opinions “did not contain any notation indicating that the limitations contained

therein were retrospective” to the period at issue). Dr. Littell expressly limited his

opinion to the period after August 1, 2016, or just over two years after the date last

insured.

       Consideration of and reliance on these factors, however, cannot excuse the ALJ’s

failure to fully address the express treating physician factors outlined above. The

opinions of the two doctors are addressed in a single paragraph. That analysis does not

provide a meaningful and detailed discussion of “(1) the frequency, length, nature, and

extent of treatment; (2) the amount of medical evidence supporting the opinion; [or] (3)

the consistency of the opinion with the remaining medical evidence.” Greek v. Colvin,

802 F.3d at 375. The failure to specifically discuss these relevant factors means the
                                            13
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 14 of 20




Court is unable to conclude that the treating physician rule was complied with in this

case. See Estrella v. Berryhill, 925 F.3d at 96. The ALJ’s explanation of the weight

afforded to these opinions fails to give the Court a clear picture of her analysis. Tr. at

p. 17. The Court is left unable to conduct a meaningful review regarding the ALJ’s

consideration of these opinions and how it factored into the RFC determination. See

Hickman ex rel. M.A.H. v. Astrue, 728 F. Supp. 2d 168, 173 (N.D.N.Y. 2010) (“The ALJ

must ‘build an accurate and logical bridge from the evidence to [her] conclusion to

enable a meaningful review.’”) (citation omitted).

                                2. Opinion of PA Trickey

       As set out in the record, Physician’s Assistant Lisa Trickey had treated Plaintiff’s

migraines since February 2011. Tr. at p. 241. On November 17, 2016, she provided a

short opinion on a check-box form regarding the limitations imposed by Plaintiff’s

migraine headaches. Tr. at p. 394. PA Trickey opined that Plaintiff suffered from

incapacitating migraine headaches at least once per week, and that this medical

condition would cause him to be absent from work about one day per week. Id. The

report did not include any narrative to support this opinion.

       The ALJ provided several reasons for assigning “little weight” to PA Trickey’s

opinion. Tr. at p. 17. First, the ALJ discounted the opinion because PA Trickey was

not an acceptable medical source as defined in 20 C.F.R. § 404.1527. Id. As Plaintiff

points out, however, that opinion was co-signed by Dr. Abdul Latif, a fact the ALJ does

not discuss in weighing the opinion. Tr. at p. 394; Pl.’s Mem. of Law at p. 9. When a
                                            14
       Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 15 of 20




treating doctor signs an opinion prepared by a practitioner who is not an acceptable

medical source, “the report should be evaluated under the treating physician rule unless

evidence indicates that the report does not reflect the doctor’s views.” Djuzo v. Comm’r

of Soc. Sec., 2014 WL 5823104, at *4 (N.D.N.Y. Nov. 7, 2014) (collecting cases); see

also Viverito v. Colvin, 2016 WL 755633, at *13-14 (E.D.N.Y. Feb. 25, 2016)

(collecting cases). There is no indication that the report does not reflect Dr. Latif’s

views. As such, the opinion should have been evaluated pursuant to the treating

physician rule.

       For these reasons, the Court remands the matter for further evaluation of these

medical opinions.

                  B. Consideration of Plaintiff’s Subjective Complaints

       The ALJ concluded that Plaintiff’s subjective statements “concerning the

intensity, persistence and limiting effects of these symptoms are not entirely consistent

with the medical evidence and other evidence in the record.” Tr. at p. 16. Plaintiff

argues that the ALJ made numerous errors in her consideration of the medical record

and Plaintiff’s activities of daily living that resulted in an erroneous credibility

determination that requires remand. Pl.’s Mem. of Law at pp. 14-17.

       Although the Commissioner recently eliminated the use of the word “credibility”

from departmental policy statements, the ALJ remains obligated to “carefully consider

all the evidence presented by claimants regarding their symptoms, which fall into seven

relevant factors including daily activities and the location, duration, frequency, and
                                           15
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 16 of 20




intensity of their pain or other symptoms.” Debra T. v. Comm’r of Soc. Sec., 2019 WL

1208788, at *9 (N.D.N.Y. Mar. 14, 2019) (quoting Del Carmen Fernandez v. Berryhill,

2019 WL 667743, at *9 (S.D.N.Y. Feb. 19, 2019) (internal quotations and alterations

omitted)). The evaluation of symptoms involves a two-step process. First, the ALJ must

determine, based upon the objective medical evidence, whether the medical impairments

“could reasonably be expected to produce the pain or other symptoms alleged.” 20

C.F.R. §§ 404.1529(a), (b); 416.929(a), (b).

       If so, at the second step, the ALJ must consider “‘the extent to which [the

claimant’s] alleged functional limitations and restrictions due to pain or other symptoms

can reasonably be accepted as consistent with the [objective medical evidence] and other

evidence to decide how [the claimant’s] symptoms affect [his] ability to work.’” Barry

v. Colvin, 606 Fed. Appx. 621, 623 (2d Cir. 2015) (citing inter alia 20 C.F.R. §

404.1529(a) (alterations in original).    If the objective medical evidence does not

substantiate the claimant’s symptoms, the ALJ must consider the other evidence.

Cichocki v. Astrue, 534 Fed. Appx. 71, 76 (2d Cir. 2013) (citing superseded SSR 96-

7p). The ALJ must assess the claimant’s subjective complaints by considering the

record in light of the following symptom-related factors: (1) claimant’s daily activities;

(2) location, duration, frequency, and intensity of claimant’s symptoms; (3) precipitating

and aggravating factors; (4) type, dosage, effectiveness, and side effects of any

medication taken to relieve symptoms; (5) other treatment received to relieve symptoms;

(6) any measures taken by the claimant to relieve symptoms; and (7) any other factors
                                           16
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 17 of 20




concerning claimant’s functional limitations and restrictions due to symptoms. 20

C.F.R. §§ 404.1529(c)(3), 416.929(c)(3).

       In this case, the ALJ was clearly aware of her obligations to evaluate Plaintiff’s

subjective complaints, and the Court finds no error that would require remand. The

record indicates that the ALJ undertook a careful consideration of relevant factors. She

reviewed Plaintiff’s medical records and noted numerous instances where Plaintiff

reported that his migraine headaches were manageable with over the counter

medication, and numerous appointments during which Plaintiff appeared cooperative,

with intact memory and concentration, and appropriate behavior and communication

skills. Tr. at pp. 16-17. The ALJ also considered numerous appointments during which

Plaintiff described himself as “doing well” without any functional limitations from his

diagnosed depression, anxiety, and obsessive-compulsive disorder. Id.

       The ALJ also identified Plaintiff’s daily activities and discussed the extent to

which they did, and often did not, correlate with his subjectively reported limitations.

For example, the ALJ noted that Plaintiff received unemployment compensation in

2010, which was inconsistent with this claim that he was unable to work during this

time. Tr. at p. 17; see also Debra M. v. Berryhill, 2019 WL 1396963, at *7 (N.D.N.Y.

Mar. 28, 2019) (collecting cases that considered social security claimant’s receipt of

unemployment benefits as a valid inquiry).         The ALJ also discussed Plaintiff’s

interviews for other work after the alleged onset date, and his pursuit of educational and

career opportunities as varied as broadcasting, voiceover work, electronic
                                           17
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 18 of 20




manufacturing, and website development. Tr. at pp. 17, 231-32, 234, 367. The ALJ

also considered Plaintiff’s testimony that he occasionally drove, regularly researched

history on the internet, and played computer games. Tr. at pp. 15, 46, 51-52.

       In her discussion of Plaintiff’s activities, the ALJ also mentioned his participation

in a band and his work at the County Clerk’s office and a janitorial service. Tr. at p. 17.

As Plaintiff correctly notes, there is no record evidence that these activities occurred

after the alleged onset date of September 1, 2009. Tr. at pp. 47, 52. The Court finds

this error to be harmless, however, in light of the other substantial evidence that the ALJ

considered in assessing Plaintiff’s symptoms, as described above. See Rockwood v.

Astrue, 614 F. Supp.2d 252, 272 (N.D.N.Y. 2009) (ALJ’s incorrect rendition of facts

was harmless error when credibility assessment was amply supported by other

substantial evidence).

       Overall, the ALJ identified substantial evidence to conclude that Plaintiff’s

subjective complaints were not consistent with the record evidence, including Plaintiff’s

hearing testimony and his reports to medical providers.          Doing so was not only

consistent with, but required by, SSR 16-3p which states that the Social Security

Administration “will compare statements an individual makes in connection with the

individual’s claim for disability benefits with any existing statements the individual

made under other circumstances.” Soc. Sec. Ruling 16-3p, 2016 WL 1119029, at *8. It

was thus “well within the ALJ’s discretion to compare contradictory statements of daily

activities.” Hayes v. Berryhill, 2017 WL 4326118, at *10 (S.D.N.Y. Sept. 28, 2017).
                                            18
        Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 19 of 20




While Plaintiff points to other evidence in the record that depicts Plaintiff’s feelings of

being overwhelmed in social settings, his desire to be increasingly reclusive, and

examples of compulsive behavior, it was ultimately for the ALJ, not the Court, to resolve

such evidentiary conflicts. Schlichting v. Astrue, 11 F. Supp. 3d 190, 206 (N.D.N.Y.

2012) (quoting Carroll v. Sec’y of Health and Human Servs., 705 F.2d 638, 642 (2d Cir.

1983)). Indeed, the ALJ expressly considered such record evidence as part of her

decision, and concluded that Plaintiff’s RFC is limited to simple decision-making and

only occasional social interaction. Tr. at pp. 15-17.

                                   IV. CONCLUSION

       ACCORDINGLY, it is

       ORDERED, that Plaintiff’s Motion for Judgment on the Pleadings (Dkt. No. 7)

is GRANTED; and it is further

       ORDERED, that Defendant’s Motion for Judgment on the Pleadings (Dkt. No.

11) is DENIED; and it is further

       ORDERED, that the decision of the Commissioner denying Plaintiff disability

benefits is REVERSED and the matter is REMANDED for further proceedings

pursuant to sentence four of section 405(g) as set forth above; and it is further




                                            19
       Case 5:19-cv-00492-DJS Document 12 Filed 09/14/20 Page 20 of 20




      ORDERED, that the Clerk of the Court shall serve copies of this Memorandum-

Decision and Order on the parties.

Dated: September 14, 2020
       Albany, New York




                                       20
